Citation Nr: 1506190	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-07 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of penile injury with post-operative residuals of a retained foreign body in the scrotum.  

2.  Entitlement to service connection for trans-ischemic attacks.  

3.  Entitlement to an effective date prior to April 11, 2013, for the grant of special monthly compensation (SMC) based on loss of use of a creative organ.  

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for paroxysmal atrial fibrillation.  

5.  Entitlement to an effective date prior to April 11, 2013 for the grant of service connection for erectile dysfunction.  

6.  Entitlement to an initial compensable rating for erectile dysfunction.  

7.  Entitlement to a compensable rating for bilateral hearing loss with left mastoiditis, status post left tympanoplasty, mastoidectomy and ossicular chain reconstruction, and right tympanoplasty with ossicular chain reconstruction and right gustatory rhinorrhea.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

These matters come before the Board of Veterans' Appeals (Board) following October 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified before the undersigned at a May 2013 hearing, and a transcript of the hearing has been associated with his claims folder.  

When service connection was originally granted in a September 2009 Board decision, the disability at issue was characterized as residuals of a retained foreign body in the scrotum.  After the Veteran expressed disagreement with the effective date and rating, the RO issued a statement of the case in March 2011 in which it re-characterized the issue as including residuals of a penile injury.  The Board has acceded to this change and characterized the issues in accordance with the RO's action.  

The first issue listed above was previously before the Board in March 2014 at which time it was remanded for additional development.  

(The issues of entitlement to service connection for trans-ischemic attacks; entitlement to an effective date prior to April 11, 2013 for the grant of special monthly compensation based on loss of use of a creative organ; whether new and material evidence has been received sufficient to reopen a claim for service connection for paroxysmal atrial fibrillation; entitlement to an effective date prior to April 11, 2013 for the grant of service connection for erectile dysfunction; entitlement to an initial compensable rating for erectile dysfunction; and entitlement to a compensable rating for bilateral hearing loss with left mastoiditis, status post left tympanoplasty, mastoidectomy and ossicular chain reconstruction, and right tympanoplasty with ossicular chain reconstruction and right gustatory rhinorrhea are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's residuals of penile injury with post-operative residuals of a retained foreign body in the scrotum are manifested by painful scarring; the scarring is not unstable with frequent loss of covering of the skin; nor is scarring deep and nonlinear; the residuals scars do not exceed an area of 6 square inches or greater, and do not cause limitation of function.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of penile injury with post-operative residuals of a retained foreign body in the scrotum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 5328, 7804 (prior to, and on and after, October 23, 2008) (2008) & (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection was initially granted in the September 2009 Board decision, and subsequently by way of the October 2009 rating decision.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes that VA's duty to assist the Veteran in the development of his claim has been satisfied.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's current claim.  

Pursuant to the March 2014 Board remand instructions, the Veteran's more recent post-service treatment records issued at the St. Louis VA Medical Center (VAMC), have been associated with the Veteran's VBMS claims file and were reviewed by the RO and the Board in connection with the Veteran's claim.  The RO also attempted to obtain any additional treatment records issued by the Veteran's private treatment provider, J.L., M.D.  Upon receipt of the completed medical release form from the Veteran, the RO sent Dr. L. several letters in November 2013, and requested any medical records generated at his facility that pertain to the Veteran's claimed disorder.  In a November 2014 letter, the RO informed the Veteran of the attempts made to retrieve these records.  The letter also informed the Veteran that it was ultimately his responsibility to contact his private treatment provider and ask that the records be sent to the VA as soon as possible.  Although the Veteran submitted additional statements as well as duplicate copies of VA 21-4142 Authorization and Consent to Release Information form, it does not appear that the Veteran has submitted additional medical evidence from Dr. L.  A December 2014 Report of Contact slip also reflects that the RO contacted Dr. L.'s office, but was only able to reach his voicemail.  Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining any outstanding private treatment records and the Veteran has not contended otherwise.  In this regard, a number of efforts have been made to obtain these records without success.  If there is additional available evidence to help substantiate the Veteran's claim, the RO cannot obtain these records without further assistance from the Veteran.  The Court has held that the duty to assist is not a one-way street and that an appellant must do more that passively wait for assistance when he has information essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations in connection to his disorder in August 2007, January 2009, August 2012 and more recently, in October 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examinations fully address the rating criteria that are relevant to rating the disability in this case.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

The Veteran's service-connected post-operative residuals of a retained foreign body in the scrotum is presently assigned a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Codes 5328-7804 (2014).  Under Diagnostic Code 5328, a benign, postoperative muscle neoplasm is rated on the basis of impairment of function, i.e., limitation of motion, or scars under Diagnostic Code 7805, etc.  

The Board acknowledges that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 - 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2014).  Although the Veteran's claim for benefits was filed prior to October 23, 2008, he was rated under diagnostic code 7804 after October 23, 2008.  As such, the Board will consider the rating criteria both before and after October 23, 2008.  

Initially, the Board notes that Diagnostic Code 7800 is not applicable here because this criteria evaluates impairment resulting from scars of the head, face, or neck.  Under the rating criteria in effect from August 30, 2002 to October 23, 2008 for Diagnostic Code 7801, a 10 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 6 square inches (39 sq. cm); a 20 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 12 square inches (77 sq. cm); a 30 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 72 square inches (465 sq. cm); and a 40 percent rating is assigned for scars, other than head, face, or neck which cover an area exceeding 144 square inches (929 sq. cm).  

Under the rating criteria in effect from August 30, 2002 to October 23, 2008 for Diagnostic Code 7802, a 10 percent rating is assigned for superficial scars other than head, face, or neck, the area of which covers 144 square inches (299 sq. cm) or greater.  

Under the Diagnostic Code 7803 effective August 30, 2002 and prior to October 23, 2008, a 10 percent evaluation is assigned for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803.  

Under the former Diagnostic Code 7804, effective August 30, 2002 and prior to October 23, 2008, a 10 percent evaluation is assigned for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118 (2008).  Diagnostic Code 7804 also directs the rater to review 38 C.F.R. § 4.68 (amputation rule).  Id.  

Also, under the rating criteria effective August 30, 2002 and prior to October 23, 2008, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Under the revised criteria effective October 23, 2008, Diagnostic Code 7801 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and the area of which covers at least 6 square inches but less than 12 square inches. A 20 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 12 square inches but less than 72 square inches. A 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches. A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  

Under the revised rating criteria effective October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

Revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

In determining whether the Veteran is entitled to a higher rating, the Board must consider whether an increased rating is warranted (1) under the criteria effective from August 30, 2002 to October 23, 2008; and (2) under the criteria effective October 23, 2008 or any time on or after October 23, 2008.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

Review of the medical evidence reflects that the Veteran was afforded a VA examination in August 2007, at which time he provided his medical history and described the injuries he sustained as a result of an in-service explosion that occurred in the Kuang Tree province in Vietnam where he was stationed.  According to the Veteran, the left side of his distal penis shaft was injured when flying portions of a metallic projectile were embedded in the subcutaneous skin lateral to the left corpus cavernosum.  The Veteran reported that over the years, "this metallic fragment...migrated subcutaneously proximally down the left shaft of the penis into the median raphe area of the scrotum coming to lie about five years ago just to the left of the median raphe in the inferior portion of the mid scrotal sac."  The Veteran denied any problems with his urinary or sexual functions, and further denied experiencing hematuria, urinary tract infections, genitourinary malignancy or catheterization as a result of this issue.  On physical examination, the examiner observed no inguinal hernia impulses, and noted that the testicles descended bilaterally, and were of normal size, shape, and consistency.  According to the examiner, the Veteran's "medial raphe area in the mid scrotum inferiorly at its most distal point is palpated carefully" and there was "a rather woody sensation or thickening approximately 8 to 10 mm (millimeters) in length and a mm or two in width."  The examiner described the area as somewhat tender to moderate pressure, and noted that the overlying skin of the scrotum did not reveal any fistula or sinus tracks.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having scar formation or possibly encased scarred-over tiny metallic shrapnel fragment in the inferior portion of the mid scrotal sac just to the left of the median raphe.  The examiner noted that that other than having to shift positions at times while seated or standing if the area of the scrotum becomes somewhat tender, there are no functional adverse implications of the functions of the penis in terms of an excretory or reproductive organ.  

A February 2008 sonogram of the scrotum revealed findings of a thrombosed left varicocle versus a small soft tissue lesion on the left side.  The Veteran underwent an ultrasound of the scrotum in April 2008, the results of which revealed a small left varicocele.  It was noted that while a metallic foreign body was not identified on current study, a conventional radiograph would be a more optimal method to evaluate for shrapnel.  

The Veteran underwent an excision procedure of the scrotal lesion in May 2008.  The operative report reflects that a 4 milllimeter (mm) scrotal incision was made to remove the lesion.  Results from a subsequent pathology report were absent any evidence of malignancy, but did reveal a well-circumscribed neurofibroma with myxoid change.  

The Veteran was afforded another VA examination in January 2009 with the same examiner who had evaluated him in August 2007, during which time he reported that he no longer felt any irritation at the area of the site since undergoing this procedure.  The Veteran also stated that while he has to externally rotate the left thigh and abduct it at times to relieve the discomfort in the scrotal area, it is not nearly as often as prior to the procedure.  The Veteran denied any breakdown of any scar or any infections or complications at the operative site.  On physical examination, the examiner noted that on palpation of the median raphe area he no longer detected the woody sensation or thickening that he had at the previous examination.  According to the examiner, the Veteran was not tender at the scrotal skin or dartos tunic, and the right and left hemiscrotum areas were symmetrical.  The examiner further noted no signs of cellulitis, unusual swelling, erythema or tenderness in the coverings of the scrotum in the midline.  Based on his evaluation of the Veteran, the examiner diagnosed him with having "[s]tatus post removal of fibrotic mass mid scrotal raphe inferior and just to the left of midline for foreign body suspicion."  The examiner noted that a foreign body in terms of a metallic structure was not identified "probably having been extruded naturally many years after the original penetrating injury and a fibrotic mass was removed."  According to the examiner, he was unable to palpate the same mass that he identified approximately two years prior and the palpatory consistency of his scrotum was currently normal.  

The Veteran was afforded a VA genitourinary examination in August 2012, during which time he provided his medical history and described an aching sensation surrounding the area where the scrotal lesion was removed, adding that it keeps him from wearing loose fitting underwear.  The examiner noted that the Veteran does have voiding dysfunction that causes urine leakage but does not require the wearing of absorbent material.  The examiner further noted that the Veteran's voiding dysfunction causes increased urinary frequency, to include daytime voiding intervals every two to three hours, and three to four nighttime awakenings to void.  The examiner further noted that the voiding dysfunction causes symptoms of obstructed voiding in the form of hesitancy.  According to the examiner, the Veteran's voiding dysfunction was most likely due to benign prostatic hyperplasia (BPH) although he does not have a diagnosis of this.  The examiner noted that the Veteran's history was negative for chronic epididymitis, epididymo-orchitis or prostatitis.  Physical examinations of the penis, testes, and epididymis were absent any abnormalities.  No examination of the prostate was conducted.  The examiner noted that the Veteran did have scars related to his foreign body scrotum, but when asked whether these scars were painful and/or unstable, or if the total area of all related scars was greater than 39 square centimeters (6 square inches), the examiner marked that they were not.  When asked whether the Veteran had any other pertinent physical findings, complications, conditions, signs or symptoms, the examiner marked yes, but then on physical examination, he indicated that he could not identify any residuals of the surgical scar from the May 2008 surgical procedure.  Based on his evaluation of the Veteran, the examiner diagnosed him with having a foreign body scrotum, and erectile dysfunction.  

Subsequent VA treatment records reflect that the Veteran underwent another scrotal skin lesion excision procedure in November 2012.  According to the Veteran, the lesion on the scrotum was causing him to experience pain with intercourse.  A biopsy of the excised lesion revealed an epidermal erosion with acute and chronic inflammation and dermal eosinophils.  

The Veteran was seen by his private treatment provider, J.L., M.D. in March 2013 at which time Dr. L. reviewed the Veteran's history and conducted an evaluation of the genitourinary system, noting that the Veteran's penis was normal and clear of any lesions.  The testes descended bilaterally with no abnormalities, and the cords and epididymis were within normal limits.  There was no evidence of an inguinal hernia, and the scrotal skin was within normal limits.  Dr. L. did note a 2-cm scar at the left penoscrotal junction.  According to Dr. L, there was no foreign body palpable and the examination was otherwise normal.  

The Veteran was afforded another VA genitourinary examination in June 2013, at which time the examiner noted that the Veteran did not have any voiding dysfunction.  On physical examination, the examiner described the Veteran's penis, testes, and epididymis as normal.  The prostate was not evaluated and when asked whether the Veteran had any scars related to his condition, the examiner indicated that he did not.  However, it should be noted that this examiner only diagnosed the Veteran with erectile dysfunction and appears to have solely focused on this disorder, and not his post-operative residuals of a retained foreign body in the scrotum during this evaluation.  

Pursuant to the March 2014 Board remand, the Veteran underwent his most recent VA genitourinary examination in October 2014, at which time the examiner reviewed his claims file and interviewed him regarding his medical history.  According to the Veteran, he has continued to experience pain and sensitivity with direct pressure to the injured area since undergoing the most recent surgical procedure involving the removal of the scrotal skin lesion in November 2012.  According to the examiner, the Veteran does have a voiding dysfunction, which causes him to experience a number of urinary symptoms to include urinary urgency, frequency, leakage, and obstructed voiding.  The examiner suspected that the Veteran's voiding dysfunction was related to his BPH.  On physical examination, the examiner found no abnormalities in the penis, testes, and epididymis, but did observe mild symmetric fullness without masses or nodules when evaluating the Veteran's prostate.  With regard to the Veteran's residual scarring, when asked whether these scars were painful and/or unstable, or whether the total area of all related scars was greater than 39 square cm, the examiner indicated that it was not.  

A more detailed evaluation of the Veteran's scars was also conducted during this evaluation.  On physical examination, the examiner described two scars - one on the left side of the penis which he attributed to the Veteran's in-service shrapnel wound injury, and another on his scrotum that was due to his May 2008 surgical procedure.  According to the examiner, both scars were painful, but neither was unstable.  With regard to the area of the scars, the examiner described the first scar as 1.5 centimeters (cm) in length and 0.5 cm in width, and the second scar as 05. cm in length and 0.25 cm in width.  When asked whether any of the scars result in limitation of function, the examiner noted that it did not, and characterized both scars as linear, superficial, not inflamed, and not tender to palpation.  

Having considered the claim in light of the record and the applicable law, the Board finds that based on the rating criteria in effect both prior to and on and after October 23, 2008, the Veteran is not entitled to an initial evaluation in excess of 10 percent for his service-connected residuals of penile injury with post-operative residuals of a retained foreign body in the scrotum pursuant to 38 C.F.R. § 4.118, Diagnostic Code 5328-7804 .  

In this regard, the Board notes that a 10 percent evaluation is the maximum schedular evaluation available under the older version of Diagnostic Code 7804.  Therefore, the application of this code does not afford the Veteran a higher rating.  With respect to the version of Diagnostic Code 7804 in effect on and after October 23, 2008, a rating in excess of 10 percent is not warranted because the Veteran has not been shown to have three or four scars that are unstable or painful.  Indeed, the medical records have never reflected there to be more than two residual scars as a result of his in-service injuries and the procedures he has undergone post-service.  Although the Veteran reports there to be a third scar on his penis as a result of the November 2012 procedure, and provided a diagram illustrating where this scar is located in his December 2014 statement, Dr. L. noted only one scar at the left penoscrotal junction, and the October 2014 VA examiner (which was conducted nearly two years after this procedure) observed no more than 2 scars.  

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

While the Board has considered whether a higher evaluation would be in order under the relevant diagnostic codes, the Board finds that the criteria for an initial rating in excess of 10 percent are simply not met.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803 and 7805 (2008) & (2014).  

The Veteran is not entitled to an initial evaluation in excess of 10 percent under the version of Diagnostic Code 7801 in effect both prior to, and on and after October 23, 2008.  In this regard, the Veteran's scars have been characterized as superficial and linear rather than deep and nonlinear, and have not been shown to cause limited movement.  In addition, the Veteran's scars have not been shown to cover an area exceeding 6 square inches.  As previously noted above, both the August 2012 and October 2014 VA examiners noted that the total area of all related scars was not greater than 39 square centimeters (6 square inches).  

Under the rating criteria effective prior to, and on and after October 23, 2008, Diagnostic Codes 7802-7803 have a maximum rating criteria of 10 percent, so the Veteran could not receive a higher rating under these codes.  

Finally, the Veteran was not shown to have any limitation of motion or limitation of function as a result of his service-connected post-operative residuals of a retained foreign body in the scrotum.  Indeed, the October 2014 VA examiner noted that the Veteran's scars did not result in limitation of function.  Therefore, the Board finds that based on the old or new rating criteria, the Veteran is not entitled to a higher evaluation under Diagnostic Codes 7801, 7802, 7803 and 7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7805 (2008) & (2014). 

The Board acknowledges that the Veteran suffers from other genitourinary disorders, to include voiding and erectile dysfunction.  The RO has already service connected and assigned a separate rating for his erectile dysfunction, and the medical evidence appears to have related this disorder to his service-connected posttraumatic stress disorder rather than to his scrotum injury residuals.  See June 2013 Rating Decision.  With regard to his voiding dysfunction, the Veteran's treatment providers have not related these symptoms to his service connected penile injury with post-operative residuals of a retained foreign body in the scrotum.  Indeed, both the August 2012 and October 2014 VA examiners indicated that the Veteran's voiding dysfunction was likely a result of his possible benign prostatic hyperplasia, and the October 2014 examiner did observe some abnormalities upon evaluating the Veteran's prostate.  Moreover, there is nothing in the evidence to indicate that his possible BPH is attributed to his post-operative residuals of retained foreign body in the scrotum.  As such, the Veteran is not entitled to a separate rating for any additional impairment of function attributed to his penis/scrotum injury residuals.  

In reaching this decision, the potential application of various provisions of Title 38, Code of Federal Regulations, have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1), and specifically finds that the very symptoms experienced by the Veteran are ones contemplated by the rating criteria.  Therefore, referral for consideration of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of penile injury with post-operative residuals of a retained foreign body in the scrotum is denied.  
REMAND

By way of the June 2013 rating decision, the RO granted service connection for erectile dysfunction, and evaluated it as noncompensably disabling, effective April 11, 2013.  The RO also granted the Veteran's claim for SMC based on loss of use of a created organ, effective April 11, 2013.  The RO denied a compensable rating for the Veteran's bilateral hearing loss with left mastoiditis, status post left tympanoplasty, mastoidectomy and ossicular chain reconstruction, and right tympanoplasty with ossicular chain reconstruction and right gustatory rhinorrhea.  In addition, the RO granted the Veteran's claim for service connection for erectile dysfunction, and evaluated this disability as noncompensably disabling, effective April 11, 2013.  Furthermore, the Veteran denied the Veteran's claim for trans-ischemic attacks, and further denied the Veteran's petition to reopen his claim for service connection for paroxysmal atrial fibrillation on the basis that new and material evidence had not been submitted.  In a Notice of Disagreement (NOD) form dated in July 2013, the Veteran disagreed with the effective date assigned for the grant of SMC for the loss of use of a creative organ.  He also disagreed with the denial of service connection for trans-ischemic attacks, and the denial of his petition to reopen the claim for service connection for paroxysmal atrial fibrillation.  In addition, the Veteran disagreed with the denial of a higher rating for his bilateral hearing loss, the effective date assigned for the grant of service connection for erectile dysfunction, and the denial of a higher rating for his erectile dysfunction.  

The Court has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claims for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the above-referenced issues should be issued.  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC regarding the petition to reopen a claim for service connection for paroxysmal atrial fibrillation as well as the claims of entitlement to service connection for trans-ischemic attacks; entitlement to an effective date prior to April 11, 2013 for the grant of SMC based on loss of use of a creative organ; entitlement to an effective date prior to April 11, 2013 for the grant of service connection for erectile dysfunction; entitlement to an initial compensable rating for erectile dysfunction; and entitlement to a compensable rating for bilateral hearing loss with left mastoiditis, status post left tympanoplasty, mastoidectomy and ossicular chain reconstruction, and right tympanoplasty with ossicular chain reconstruction and right gustatory rhinorrhea.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If, and only if, the Veteran files a timely appeal should any of these issues be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


